Citation Nr: 0525091	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1964 and March 1964 to March 1969.  His military 
occupational specialty from 1963 to 195 was light weapons 
infantryman and as a wireman from 1965 to 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In April 2004 the 
case was remanded for additional evidentiary development.  
The case was then returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
chronic low back disorder, now diagnosed as mild degenerative 
joint disease (DJD) of the lumbar spine, was not manifest 
during active service or until many years thereafter, and is 
not causally linked to service.  

2.  The competent medical evidence shows that the veteran's 
severe high frequency sensorineural hearing loss was not 
manifest during active service or until many years 
thereafter, and is not causally linked to service.  

3.  The competent medical evidence shows that the veteran's 
bilateral tinnitus was not manifest during active service or 
until many years thereafter, and is not causally linked to 
service.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder, DJD of the lumbar spine, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A,  5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the April 2001 
rating decision which denied service connection for a low 
back disorder and for bilateral hearing loss, and VCAA 
letters in January 2001 and October 2002, a statement of the 
case (SOC) in October 2002, and additional VCAA letters in 
April 2004 and April 2005.  As to the veteran's claim for 
service connection for tinnitus, the RO provided the veteran 
with a copy of the November 2002 rating decision which denied 
the claim, a June 2003 SOC, a VCAA letter in July 2003, an 
August 2003 SSOC, and additional VCAA letters in April 2004 
and April 2005.  These documents essentially notified the 
veteran of the evidence needed to prevail on these claims.  
Specifically, the VCAA letters gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  Upon a review of the claims folder, the Board 
finds that the veteran and his representative were notified 
of the evidence and information necessary to substantiate his 
claims for service connection; were notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
were notified to submit all relevant evidence he had in his 
possession to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and the 
transcript of personal hearing.  The Board finds that there 
are no additional medical records necessary to proceed to a 
decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  In this case, additional VA 
examinations were conducted in 2005.  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issue of service connection is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Service Connection

The veteran contends that he is entitled to service 
connection for low back disorder, hearing loss, and tinnitus.  
In statements and testimony, the veteran maintains that he 
originally injured his low back during active service when he 
fell off the back of a truck and landed on a stump.  He also 
testified that he was exposed to acoustic trauma during 
service from artillery fire, missiles, rifles, and machine 
guns and that he has had ringing in his ears since service.  
He said that his hearing impairment was noted when he joint 
the National Guard in 1982.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD or 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

In Hensley v. Brown, 5 Vet. App. 155 (193), the CAVC noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. qt 159.  The CAVC explained 
that: 

[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  5 Vet. App. at 
160.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Hearing loss and tinnitus

Service medical records reveal that whispered voice testing 
was 15/15 in July 1963.  Upon audiological evaluation in 
January 1964, the examiner noted that the veteran had the 
inability to hear normal at high frequencies.  At an 
audiological evaluation in March 1965, there were no findings 
or diagnosis of hearing loss.  

At the time of separation examination in February 1969, the 
veteran did not report a history of back problems, hearing 
impairment, or tinnitus.  On audiological evaluation at that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Records from the National Guard contain an October 2000 
audiological examination which shows pure tone thresholds in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
75
LEFT
25
20
25
60
75

The veteran also gave a history of experiencing tinnitus for 
the last 30 years due to his inservice exposure to weapons 
fire.  

In July 2001 VA evaluation, the veteran also gave a history 
of bilateral ringing in the ears for the past 40 years with 
worsening over the past 5 years.  Tinnitus was diagnosed.  An 
audio scan was accomplished.  It was noted that the right and 
left ears "heard" at 1000, 2000, and 500 Hz.  

When seen by VA in July 2003, the veteran again reported a 
long history of ringing in the ears.  He said that he was 
exposed to loud noise.  

At January 2004 VA audiological evaluation, the examiner 
diagnosed moderate to severe high frequency sensorineural 
hearing loss, bilaterally.  Speech discrimination ability was 
excellent, bilaterally.  The veteran's tinnitus was also 
noted.  

At an April 2005 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
55
80
LEFT
10
10
26
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  

The audiologist noted that the veteran gave a history of 
experiencing hearing loss and tinnitus since military service 
noise exposure.  There had been no significant post service 
noise exposure.  The diagnoses included severe high frequency 
sensorineural loss, bilaterally, and constant bilateral 
tinnitus.  The audiologist noted that he reviewed the claim 
file and that it showed normal limits at separation with no 
mention of tinnitus in the service medical records.  One 
hearing test while in the military showed a high frequency 
loss, but later tests did not support this.  It was also 
noted by the examiner that noise exposure during military 
service was from infantry training with no combat exposure.  
The audiologist stated that for these reasons, it is less 
than likely that the hearing loss and tinnitus are a result 
of military service.  

The Board finds that the objective medical evidence of record 
does not support his contentions.  Service medical records 
show only one finding of high frequency hearing loss early in 
service, but no such findings thereafter.  Service medical 
records do not show complaints, findings or diagnosis of 
tinnitus.

There are no medical records showing any complaints, 
findings, or diagnosis of hearing loss within one year of 
discharge from service.  

VA records from recent years reflect complaints of ringing in 
the ears and hearing loss.  Audiological testing in 2000, 
2004 and 2005 shows hearing impairment which is now described 
as severe high frequency hearing loss in both ears.  Constant 
tinnitus has also been diagnosed.  What is not shown, 
however, is hearing gloss disability, as defined by VA, or 
clinical demonstration of decline in hearing ability during 
service or within one year of discharge from service.  The 
medical evidence does not clinically show hearing loss 
disability for VA purposes until 2000, more than 30 years 
after service.  Similarly, his tinnitus was not reported 
during service or until many years thereafter in 2001.  It is 
also not related by medical evidence to military service.  

Moreover, the April 2005 audiologist opined that the 
veteran's current severe and bilateral high frequency 
sensorineural hearing loss and his tinnitus were not related 
to service.  He noted that tinnitus was not mentioned in the 
service medical records.  He also noted that while one 
hearing test during service showed a high frequency loss, but 
subsequently conducted inservice hearing tests did not 
corroborate that finding.  

The Board has considered the veteran's statements that it is 
his opinion that his hearing loss and tinnitus are related to 
his service.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is again the veteran's claims for service connection 
for hearing loss and tinnitus, and service connection for 
these conditions must be denied.  

DJD of lumbar spine 

The service medical records reflect that the veteran was seen 
in November 1964 for complaints of muscle aches between the 
shoulder blades.  On examination there was tenderness of the 
paraspinal muscles in the thoracic region.  The impression 
was mild strain.  X-ray was negative.  Additional X-ray of 
the spine in December 1967 was negative.  The veteran was 
seen again in February 1968 with complaints of intermittent 
backaches since August 1965 when he fell off of a truck.  The 
pain lasted for two to three weeks.  He said that he had 
never been hospitalized.  He was seen again later in the 
month and the diagnosis was muscle strain.  He was also seen 
in April 1968 with continued complaints of back pain which he 
said had existed for several years.  Similar complaints were 
registered in August 1968.  When examined in 1968, there was 
full range of motion of the back with some hesitance.  There 
was no muscle spasm and X-rays were normal.  He was referred 
to physical therapy for instruction in flexion exercises.  

Post service records include a chiropractor's note from March 
1971.  He stated that he had seen the veteran for pain in the 
lumbar area.  There were muscle spasms and symptoms of right 
sacroiliac strain.  The final diagnosis was lumbosacral 
strain.  Treatment included manipulation and heat therapy.  

In National Guard medical record, dated in October 2000, the 
veteran mentioned his inservice back injury and reported some 
back pain and stiffness.  

When seen by VA in July 2001, the veteran reported that he 
had injured in his back during service in 1969.  Ever since, 
he had experienced back pain.  It was noted that no diagnosis 
was made during service.  He reported a sharp pain in the mid 
back the evening before that worsened with sitting.  
Examination showed no misalignment of the spine.  There was 
tenderness of the upper lumbar spine and range of motion was 
to 70 degrees on forward flexion and to 25 degrees of 
backwards extension.  Later flexion was to 20 degrees.  
Straight leg raising was negative, and his gait was normal.  
X-rays were interpreted as normal.  

When seen by VA in July 2003, he reported that he had had 
back pain since an inservice back injury.  This pain had 
recently increased in severity.  The pain developed after he 
stood for a long time or, at times, even at rest.  
Examination showed moderate paraspinal muscle spasm.  There 
was tenderness to percussion of the lower thoracic/upper 
lumbar spine.  

In September 2003, a VA computerized tomography (CT) of the 
spine was interpreted as showing no significant discal 
bulging, discal protrusion, or spinal stenosis on scanning 
from L2-3 to L5-S1 disc levels.  There was mild degenerative 
change at the articular facet complexes at these levels with 
no vertebral wedging or subluxation.  

In February 2005, the veteran was seen for low back pain 
which had flared up.  He reported a history of back pain 
since the 1960s.  A TENS unit was used for treatment.  

Upon VA orthopedic examination in April 2005, the veteran 
related his inservice history of injuring his back.  He said 
that he was told at that time that he needed to undergo 
exploratory surgery but he refused.  He was treated with 
physical therapy and rest.  There was no further injury after 
service, and he said that he did not get additional treatment 
until 2001 although it had been bothering him for the last 
ten or fifteen years.  His complaints included pain and 
stiffness with numbness that radiated into the left thigh.  
He continued to work, however, as a cook at a truck stop, but 
the back pain did not affect his daily activities.  He did 
have pain at night, however.  

On physical examination he was ambulatory and walked in 
without any walking aids.  He did not wear a lumbar brace.  
There was no fixed deformity of the back.  The musculature of 
the back seemed normal, and there was no weakness.  There was 
no spasm noted.  There was mild tenderness present at the 
lower thoracic spine at T10, T11, and T12 levels, and also 
mild tenderness present at the L5-S1 level.  There was no 
spasm noted.  Reflexes were normal and symmetrical on both 
sides.  Sensory function was intact except slightly decreased 
sensation of the left thigh and normal sensation in both 
legs.  Straight leg raising test was negative on both sides.  
The range of motion was limited and pain was noted.  The 
final diagnosis was mild DJD of the lumbar spine with 0 to 
mild functional loss due to pain and stiffness.  

In an addendum, the examiner noted that X-ray at this time 
revealed mild degenerative changes of the lumbar spine and 
mild lower thoracic and lumbar scoliosis with convexity to 
the left side.  The examiner noted that the claims file was 
reviewed, and the examiner stated that it was his opinion 
that the veteran's mild DJD of the lumbosacral spine was not 
likely due to his inservice injury.  The examiner noted that 
while he was treated during service for low back pain, X-rays 
in 1967 and 1969 were negative.  It was noted that he did not 
get further treatment until 2001, approximately 32 years 
after discharge from service.  Based on these findings, the 
examiner stated his opinion that the veteran's current lower 
back condition with mild DJD of the lumbosacral spine was not 
likely due to his military service.  

The Board notes the veteran's contentions that his current 
low back problems are residuals of the back injury he 
suffered during active service.  However, the objective 
medical evidence of record does not support his contentions.  
In particular, the May 2005 examiner opined that the 
veteran's current mild DJD of the lumbar spine was not caused 
by his inservice injury or related to any incident therein.  
It was noted that no chronic low back disorder was diagnosed 
at time of service separation, and that it was approximately 
32 years later before additional treatment was sought.  It 
was also pointed out that numerous inservice X-rays of the 
spine were negative.  

The Board notes that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support his 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Accordingly, the Board has accorded greater evidentiary 
weight to the VA specialist who reviewed the record and 
examined the veteran before concluding that his post service 
back problems were not related to military service or to any 
incident therein.  

The Board has reviewed the evidence of record and finds that 
without objective medical evidence of a chronic low back 
disorder occurring during the veteran's service, or within 
one year thereafter, or a competent medical nexus opinion 
linking his current diagnoses to service, service connection 
is not warranted.  The veteran's claim is accordingly denied.

Finally, to the extent that the veteran contends that he has 
a chronic low back disorder, to include DJD of the 
lumbosacral spine, that is related to active service, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a chronic low back disorder that 
is etiologically related to active service.  The appeal is 
accordingly denied.


ORDER

Service connection for a low back disorder is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


